Case 2:19-cv-00027-LGW-BWC Document 20 Filed 09/21/20 Page 1 of 3
                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 2:27 pm, Sep 21, 2020
Case 2:19-cv-00027-LGW-BWC Document 20 Filed 09/21/20 Page 2 of 3
Case 2:19-cv-00027-LGW-BWC Document 20 Filed 09/21/20 Page 3 of 3
